Citation Nr: 0810254	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-35 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for PTSD. 

2. Entitlement to service connection for a skin disorder, 
including as due to Agent Orange exposure.

3. Entitlement to service connection for bronchitis, 
including as due to Agent Orange exposure.

4. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder to include related right lower extremity 
impairments, and, if so, whether service connection is 
warranted.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a right fifth finger injury, and, if so, whether 
service connection is warranted.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1962 to February 1963, and on active duty from May 1963 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in November 2007. A transcript 
is associated with the veteran's claims folder.

For the reasons indicated, the claim of entitlement to 
service connection for residuals of a right fifth finger 
injury is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.



FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
military service.

2. The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3. There is no diagnosis of PTSD linked to a confirmed in-
service stressor.

4. There is no competent evidence indicating that a skin 
disorder is etiologically related to the veteran's military 
service, including exposure to Agent Orange.

5. There is no competent evidence indicating that bronchitis 
is etiologically related to the veteran's military service, 
including exposure to Agent Orange.

6.  Entitlement to service connection for a low back disorder 
was denied in an April 1981 rating decision. 

7.  In August 2001, the RO continued the previous denial of 
the veteran's claim to reopen the claim for service 
connection for a low back disorder.

8. The evidence associated with the claims file since the 
August 2001 decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a low back disorder, to include related right 
lower extremity impairments.

9. In August 2001, the RO denied the veteran's claim of 
entitlement to service connection for a right fifth finger 
injury.

10. The evidence associated with the claims file since the 
August 2001 decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a right fifth finger injury.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 

2.  A chronic skin disorder was not incurred in or aggravated 
during military service, and such a disorder may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1116, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  Bronchitis was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.

4.  The August 2001 rating decision, denying the claim to 
reopen a claim of entitlement to service connection for a low 
back disorder, is final; the evidence presented since the 
August 2001 rating action is not new and material.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156,  20.1103 (2007).

5.  The August 2001 rating decision, denying entitlement to 
service connection for residuals of a right fifth finger 
injury is final; the evidence presented since the August 2001 
rating action is new and material.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156,  20.1103.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in February 2002, 
September 2003, December 2003, November 2005, April 2006, and 
December 2006 correspondence; as well as in attachments to 
August 2005 correspondence, of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession, and provided adequate 
notice of how disability ratings and effective dates are 
assigned.  In regards to the claims to reopen previously 
denied claims, the veteran has been adequately informed of 
the specific basis for the prior denial of his claims. Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

While the appellant may not have received full notice prior 
to the initial decisions, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated in a January 2007 supplemental statement of the 
case.  The claimant was provided the opportunity to present 
pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Regarding VA's duty to assist, it is noteworthy that service 
medical records from the veteran's period of service are not 
available.  A June 2002 letter from the National Personnel 
Records Center, St. Louis confirmed that the veteran's 
medical records were loaned to the VA, Atlanta, Georgia in 
October 1975 but never returned.  The veteran's personnel 
records and DD 214 discharge document are in the file. 

In such a situation there is a heightened duty to assist a 
claimant in developing his claim. O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991). There is also a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  Cromer v. 
Nicholson, 19 Vet. App. 215 (2005). The RO made exhaustive 
efforts over several decades to obtain the service medical 
records. The RO explained to the veteran several times that 
his service medical records could not be located, and no 
known source of these records remains unsearched. 



I. Service Connection

To establish service connection for a disability there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b). In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required. Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1). The provisions of 38 
C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

Under VA law and regulations, a veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to herbicides, to 
include Agent Orange. 38 C.F.R. § 3.307(a)(6)(iii) (2007).  
If a veteran was exposed to an herbicide agent during 
service, certain diseases are presumed service- connected 
even if there is no record of such disease during service, 
provided that the requirements of 38 C.F.R. § 3.307(a)(6)(ii) 
and 38 C.F.R. § 3.307(d) regarding the time in which the 
disabilities must manifest and the rebuttal of the 
presumption are also satisfied. See 38 C.F.R. § 3.309(e). The 
list of diseases includes "chloracne or other acneform 
disease consistent with chloracne." Dermatitis and bronchitis 
are not presumptive diseases pursuant to 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the foregoing service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death is, in fact, causally linked to such 
exposure. Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994). 


a.  PTSD

The veteran contends that he has PTSD due to stressors 
related to his service in Vietnam.  These include his opening 
a latrine door and finding his "best friend" shot in the 
mouth.  Reportedly, there was blood, brains, and feces 
everywhere.  He reportedly constantly thought about this 
incident but did not remember the name of his best friend.  
He also reportedly witnessed an ammunition dump explosion.  
He was not at the dump at the time. He also reports hearing 
about a soldier getting his head cut off but no one ever 
confirmed this incident.   

The service personnel records reveal that he served as a 
repair parts clerk in Thailand and Vietnam.  He received no 
awards indicative of any combat service.  

Treatment records from B. Dixit, M.D., were received in 
November 2001 revealing treatment from August through October 
2001.  It is noted that the veteran was referred by Mr. 
Harold McRae a counselor.  The veteran had no psychiatric 
treatment until he first saw Mr. McRae two months prior.  The 
veteran reported drinking 8 to 12 beers regularly for the 
past 25 years, and smoking 2 to 3 packs of cigarettes daily.  
He reported having nightmares and flashbacks of Vietnam. The 
diagnoses were major depression, PTSD, anxiety disorder not 
otherwise specified, and rule out alcohol abuse.  No nexus 
opinion was offered.

In a February 2002 letter from Harold W. McRae, Jr., a 
licensed professional counselor notes that he initially saw 
the veteran in July 2001.  The veteran reported serving in 
Viet Nam from 1967 to 1968.  He was referred to Dr. B. Dixit 
and was being treated for PTSD. No nexus opinion was offered.  
The veteran reported several stressor incidents.  These 
included:

Opening an outhouse door and finding his 
close friend shot in the mouth. Feces and 
brains were splattered everywhere. 

Witnessing an ammo dump explosion.

One night North Vietnamese Army soldiers 
slipped into his base camp and slit the 
throats of 27 men in their sleep.

By rating action in May 2002 entitlement to service 
connection for PTSD was denied.  In making that determination 
the RO noted a current diagnosis of PTSD but no corroborating 
evidence of a stressful event in service.

In an October 2003 stressor report the veteran reported 
vaguely remembering many encounters.  The one stressor he 
constantly and continually thought about was the close friend 
sitting on the toilet and shot in the mouth. He could not 
remember the friend's name.

VA Medical Center mental health clinic treatment records from 
May through November 2005 note a diagnosis of mood disorder 
due to his general medical health, rule out PTSD.  
 
A November 2006 VA Medical Center  mental health 
psychological evaluation diagnosed PTSD noting the veteran's 
stressors were possible throat cancer and life phase 
problems.

The file contains extensive and duplicate copies of documents 
and evidence assembled by the veteran.  These provide neither 
a nexus opinion nor any independent confirmation of the 
claimed in-service stressors.

Analysis

In this case, the veteran had active duty in Vietnam but 
there is no evidence that he served in combat.

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there remains a need to corroborate the claimed 
stressors.  A stressor involves exposure to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD. Id.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination.  "Credible supporting evidence" is necessary 
to verify noncombat stressors and may be obtained from 
service records or other sources.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The record preponderates against finding that the veteran 
engaged in combat.  Therefore, the claimed stressors require 
independent corroboration.  Moreover, the diagnosis of PTSD 
must be based on an independently verified account of events.  
The Board is not bound to accept any diagnosis not conforming 
to the DSM-IV criteria and no probative weight may be 
assigned to any diagnoses of PTSD based on the veteran's 
incredible account of combat participation or unverified 
stressors.

The veteran has identified various vague stressors which were 
noted in his treatment records as well as at his November 
2007 Travel Board testimony.  He has, in essence, repeated a 
particular stressor in numerous stressor reports and 
statements. 

Regarding the alleged stressor that he witnessed the remains 
of his closest friend in the latrine shot in the mouth, the 
Board finds it incredible that he cannot remember his 
"closest" friend's name.  In addition, while the veteran 
has alleged this event as being a stressor which caused PTSD, 
it has not been addressed as such by any medical opinions.  
In fact, the medical opinions which support a diagnosis of 
PTSD were based on the likelihood that the stressors 
associated with the veteran's PTSD were general health 
conditions, including possible throat cancer and life phase 
problems.

The veteran has not described any of the alleged events in 
sufficient detail such that a verification search by the U.S. 
Army and Joint Services Records Research Center (JSRRC) could 
be conducted.  The veteran has been asked specifically in 
letters from VA for names, dates, and places in an effort to 
assist him in identifying any of his alleged stressors.  He 
has testified that he could not remember the requested 
information.  While VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim. Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Id.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in- service stressor.  In the absence of a verified 
stressor the claim must be denied.  An opinion by a mental 
health professional based on a post- service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's service. West v. Brown, 7 Vet. App. 
70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
any diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board. Id. The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced.  38 C.F.R. § 3.102 (2007).

b. Skin disorder and bronchitis including as due to Agent 
Orange exposure

In May 2003 the veteran filed a claim for entitlement to 
service connection for a chronic cough and a skin condition 
affecting both thighs as a result of exposure to Agent 
Orange.

In a June 2003 VA Medical Center record the veteran reported 
a two month history of cold symptoms.  He had a nonproductive 
cough, and he described smoking 11/2 packs of cigarettes daily.  
The clinician referred him to a tobacco cessation counselor.

In a December 2003 VA Medical Center  dermatology 
consultation the veteran complained of recurrent "boils" on 
the legs and periumbilical area. He denied recurring 
scarring, or acne cysts on the face, neck, or ears.  The 
examination was essentially negative with no clinical 
presence of chloracne, soft tissue sarcoma, or furunculosis.  

By rating actions in March and April 2004 service connection 
was denied for bronchitis and for a skin disorder finding 
that neither was incurred in or caused by service.  In 
addition, while questionable bronchitis was noted in the 
treatment records, the veteran smoked 11/2 packs of cigarettes 
daily, and was nicotine dependent.  The coughing was opined 
to be associated with his heavy smoking.  Significantly, the 
evidence does not reveal any skin disorder. The April 2004 
rating decision added that while the current evidence did not 
reveal any chronic skin disorder, dermatitis had been 
diagnosed.

Analysis 

The competent evidence while substantiating the presence of a 
chronic cough and dermatitis, preponderates against finding 
that either disorder is attributable to an incident of the 
veteran's service, including Agent Orange exposure.

Based on his service in Vietnam the veteran is presumed to 
have been exposed to herbicides in service. However, the 
current regulation pertaining to presumptive service 
connection of certain diseases due to Agent Orange exposure 
does not, include bronchitis or dermatitis as presumptive 
diseases. 38 C.F.R. § 3.309(e). Indeed, the Secretary of VA 
has determined, based on a National Academy of Science report 
issued in March 2005 finding no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined, that a presumption 
of service connection is not warranted. See Notice, 72 Fed. 
Reg. 32395-32407 (June 12, 2007). Notwithstanding the above, 
the veteran may still provide medical evidence that his 
herbicide exposure directly caused the disorder claimed. 
Combee.

Notably, however, there is no medical evidence indicating or 
suggesting that either bronchitis or dermatitis is 
attributable to service including, but not limited to, the 
effect of herbicide exposure. As mentioned, there is no 
record of bronchitis or dermatitis during service.  The 
initial evidence of coughing or possible bronchitis is 
recorded in a June 2003 VA Medical Center  evaluation report, 
while no skin disorder was found in a December 2003 VA 
Medical Center  evaluation report.  These reports were 
prepared more than three decades following service discharge. 
Thus, even if there had been a confirmed skin disability or 
diagnosis of bronchitis during service, there was no 
continuity of symptomatology demonstrating ongoing illness. 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The 
additional records of treatment reveal no current chronic 
skin disorder. In addition the veteran's chronic cough 
unfortunately appears not to be related to bronchitis, but to 
his recently diagnosed larynx cancer for which service 
connection has been granted.  

Accordingly, the record preponderates against finding a 
competent medical basis upon which to find that a skin 
disorder or bronchitis have any objective relationship to 
service. This includes the potential likelihood of whether it 
is associated with the veteran's presumed herbicide exposure.

The Board has considered the veteran's assertions and is 
mindful that his active duty service medical records are 
unavailable.  The Board is cognizant of its heightened 
obligation to explain its findings and conclusions.  However, 
while the Board does not doubt the sincerity of the veteran's 
belief that his bronchitis or dermatitis is related to 
service, to include herbicide exposure, this claim turns on a 
medical matter. As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on such a matter. 
Bostain v. West, 11 Vet. App. 124, 127 (1998). For that 
reason, the veteran's own unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claim.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

II.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7105. The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims. 38 
C.F.R. § 3.156(a) (2007).

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo. If the Board finds that new and material 
evidence has not been submitted, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).



a.  Low back disorder

In an August 2001 rating decision the RO found that new and 
material evidence had not been submitted to reopen the 
previously denied claim to reopen a claim for service 
connection for a low back disorder.  The claim was denied 
because there was no evidence that the veteran's low back 
disorder was related to his period of service.  The evidence 
of record revealed current treatment for a chronic and severe 
low back condition which was not related to any incident or 
injury in service. The veteran was notified of the decision 
and of his appellate rights, but he did not appeal.

In February 2005 the veteran filed a claim to reopen a claim 
for service connection for a low back disorder.    

In an August 2005 rating decision the RO found that new and 
material evidence had not been submitted to reopen the claim.  
The claim was denied because the evidence still failed to 
relate the low back disorder to the veteran's period of 
service. In addition it was noted that the evidence of record 
revealed the earliest diagnosis of a low back syndrome was in 
September 1980, over 12 years after service, when the veteran 
twisted his back while getting out of his car. The evidence 
received was essentially duplicates of the previously 
considered evidence and was merely cumulative and redundant.

The evidence on file at the time of the August 2001 rating 
decision did not include any service medical records.  A 
search in January 1981, noted that the veteran's claims file 
could not be located and it was assumed to be missing.
The evidence of record received on behalf of the veteran's 
claim included:

A letter from Bruce Newson, M.D., noting 
no treatment records for the veteran from 
1969 to 1970. Dr. Newson noted that if he 
had treated the veteran for a serious 
condition those records would have been 
in the current files. Records of very 
minor illness would be placed in storage.

Treatment records from John G. Durden, 
M.D., including hospital admission 
records from September 1980 noted that 
the veteran suffered a twisting movement 
injury getting out of his car. There were 
no fractures, dislocations or osseous 
lesions. The sacroiliac joint was also 
normal. X-rays revealed normal lumbar 
spine disc space and height.  Dr. 
Durden's records revealed a diagnosis of 
low back syndrome with radiation to the 
right leg.  

Evidence received since the August 2001 rating decision 
includes treatment records from the Tuskegee VA Medical 
Center  noting treatment for degenerative disc disease of the 
lower back  The new evidence does not offer any nexus opinion 
linking a current disorder to the veteran's period of 
service.

The newly acquired evidence reveals no competent evidence of 
residuals of a low back disorder which is related to service. 
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  
Accordingly, the newly received evidence proves nothing that 
was not previously shown, i.e., the veteran has a low back 
disorder due to service but which is not supported by a 
medical opinion that any back injury was incurred during 
military service.  This is not new evidence within the 
context of 38 C.F.R. § 3.156.

The claim is denied.

In reaching this decision the Board did not overlook the 
statements offered by the veteran and his friends. While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the etiology of any 
disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Therefore, these statements are not competent.

Finally, since the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
is inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

b.  Right fifth finger injury

In an August 2001 rating decision the RO denied a claim for 
service connection for a right fifth finger injury.  In 
making that determination the RO noted that the service 
medical records were not available.  In addition the 
available medical evidence of record was negative for 
treatment of a chronic, right, small finger disorder. The 
veteran was notified of the decision and of his appellate 
rights, but he did not perfect his appeal.

In August 2005 the veteran filed a claim to reopen the claim 
for service connection for a right little finger injury.    

In a March 2006 rating decision the RO found that new and 
material evidence had not been submitted to reopen the claim 
and the claim was denied. 

The evidence on file at the time of the August 2001 rating 
decision was void of any reference to treatment for a right 
little finger injury.  

Subsequent to the March 2006 rating decision the RO received 
several new pieces of evidence from the veteran.  These 
included:  

A July 2006 medical record from Jerry 
Goldsmith, M.D.  This evidence noted a 
completely healed fracture of the right 
little finger with severe carpometacarpal 
joint arthritis with almost dislocation.  

Several buddy statements dated in 
December 2006 from various friends and 
Army buddies attesting to the fact the 
veteran had no right little finger injury 
before service, but had one during 
service or shortly thereafter.

Three 8x10 photographs of the veteran 
received January 2007, showing the 
veteran during service with what appears 
to be a deformity of his right little 
finger.

The photographs received in January 2007 are applicable to 
the issue on appeal; such evidence raises a reasonable 
possibility of substantiating the claim as it reveals an 
apparent right little finger injury during service, and the 
claim is reopened and remanded to the RO for additional 
development.


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.

Entitlement to service connection for a skin disorder, 
including as due to Agent Orange exposure, is denied.

Entitlement to service connection for bronchitis, including 
as due to Agent Orange exposure, is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.

New and material evidence having been presented, the claim of 
entitlement to service connection for right small finger 
injury is reopened.




REMAND

The photographs received by the RO in January 2007 after the 
RO found that new and material evidence had not been 
submitted raise a reasonable possibility of allowing the 
claim.  In light of the decision reached above, this case is 
remanded to the RO to comply with the due process 
requirements of law. Bernard v. Brown, 4 Vet. App. 384, 392 
(1993).

Therefore, this case is REMANDED for the following action:

1. The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment for his right 
fifth finger disorder which he has not 
previously identified.  When the 
requested information and any necessary 
authorization has been received, the RO 
must attempt to obtain copies of all 
pertinent records which have not already 
been obtained. The veteran should also be 
afforded an opportunity to submit any 
additional evidence, not already of 
record supporting his claim.

2. After completion of the above, the 
veteran should be afforded a VA 
examination for the purpose of 
determining the nature and etiology of 
any right little finger condition. The 
claims folder, including a copy of this 
REMAND and the aforementioned 
photographs, must be made available to 
and reviewed by the examiner.  Based on 
examination findings, historical records, 
medical principles, and, any evidence 
associated with the record as a result of 
the development ordered above, the 
physician must opine whether it is at 
least as likely as not that a chronic 
right little finger disorder was incurred 
during service or caused by any incident 
in- service.  A complete rationale must 
be provided for any opinion offered.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007). In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination. It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA. 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

5. Thereafter, the RO should readjudicate 
the claim based on all the evidence of 
record. If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


